DETAILED ACTION
Allowable Subject Matter
Claims 1, 3, and 5-15 are allowed.
	The following is an examiner’s statement of reasons for allowance: the references of record, either alone, or in combination, do not teach or suggest at least the limitations of: Regarding independent claims 1 and 6, the harmonic current compensating device claimed, including a noise filter and a ripple filter, wherein the noise suppression capacitor has a smaller capacity than the ripple suppression capacitor (claim 1) or wherein the ripple suppression reactor has a smaller capacity than the noise suppression reactor (claim 6).  All other claims depend upon one of these two independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kono et al. (2019/0252881), which teaches a similar current compensation device, but not the specific details of a noise filter and ripple filter, as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
12-15-2021
/TOAN T VU/Primary Examiner, Art Unit 2836